Affirmed in Part and Reversed and Rendered in Part, and Majority and
Concurring Opinions filed August 31, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00204-CV

                         CCC GROUP, INC., Appellant

                                         V.

   ENDURO COMPOSITES, INC. AND J.P. MACK INDUSTRIES, LLC,
                         Appellees

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-18092

                           CONCURRING OPINION

      I concur in the judgment. I join in the court’s analysis only as to part II(A) of
the opinion. I do not join in the decision to issue the opinion as a
non-memorandum opinion.



                                       /s/    Charles A. Spain
                                              Justice

Panel consists of Justices Jewell, Spain, and Wilson (Wilson, J., majority).